      Case 2:17-cv-00616-RBD-WC Document 20 Filed 06/23/20 Page 1 of 2




             IN THE DISTRICT COURT OF THE UNITED STATES
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

SEANDARIUS SAVAGE,                          )
                                            )
      Petitioner,                           )
                                            )      CIVIL ACTION NO.
      v.                                    )      2:17-CV-616-RBD-WC
                                            )             [WO]
UNITED STATES OF AMERICA,                   )
                                            )
      Respondent.                           )

                                    ORDER

      On May 1, 2020, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. 13.) Upon an independent review of the

record and upon consideration of the Recommendation, it is ORDERED that the

Recommendation (Doc. 13) is ADOPTED and that this case is DISMISSED with

prejudice.

      A separate final judgment will be entered.

      DONE this 23rd day of June, 2020.
Case 2:17-cv-00616-RBD-WC Document 20 Filed 06/23/20 Page 2 of 2




                               2
